Title: To Benjamin Franklin from Mr. Jesser, 7 October 1772
From: Jesser, ——
To: Franklin, Benjamin


College hill. 7th: October. 1772.
Mr. Jesser presents his Compliments to Dr. Franklin and is sorry he had not the Pleasure of finding him at home at any of the times he called.
The Governors of the London Hospital will be much obliged to the Doctor if he will write to Mr. Colden and Mr. Dixon by this day’s Mail what the Dr. thinks to be necessary on the State of the Case which Mr. Jesser left for [the] Dr. last Monday.
 
Addressed: To / Dr. Franklin.
Endorsed in Franklin’s hand: Wrote accordingly the same Day BF
